Case 3:19-cv-00874-REP Document 19 Filed 03/16/21 Page 1 of 1 PagelD# 130

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

 

 

)
DEJUNA N. A, )
)
Plaintiff, )
)
v. ) CIVIL NO. 3:19cev874-REP
)
ANDREW M. SAUL, )
Commissioner of Social Security, )
)
Defendant. )
)
FINAL ORDER

This matter is before the Court on the Report and Recommendation of the Magistrate
Judge (R&R) entered on February 16, 2021 (ECF No. 18). The time to file objections has
expired and neither party has objected to the R&R. Having considered the matter and deeming it
otherwise proper and just to do so, it is hereby ORDERED:

(1) The Report and Recommendation of the Magistrate Judge is ACCEPTED and
ADOPTED as the OPINION of the Court.

(2) Plaintiff's Motion for Summary Judgment (ECF No. 16) is DENIED.
(3) Defendant’s Motion for Summary Judgment (ECF No. 17) is GRANTED.
(4) The decision of the Commissioner is AFFIRMED.

(5) This case is CLOSED.

It is so ORDERED.

/s/ bf
Robert E. Payne

Senior United States District Judge

Richmond, Virginia
Date: March Ib , 2021
